229 S.W.3d 133 (2007)
Jerome CLARK, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 66175.
Missouri Court of Appeals, Western District.
May 9, 2007.
Motion for Rehearing and/or Transfer Denied July 31, 2007.
Steven B. Willibey, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before HARDWICK, P.J., ULRICH and NEWTON, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 31, 2007.

ORDER
PER CURIAM.
Jerome Clark appeals the denial of his Rule 29.15 motion for post-conviction relief. Upon review of the briefs and the record, we find no error and affirm the motion court's judgment. We have provided the parties with a Memorandum explaining the reasons for our decision, because a published opinion would have no precedential value.
AFFIRMED. Ruld 84.16(b).